Exhibit 10(d)

RECEIVABLES SALE AGREEMENT



 

DATED AS OF AUGUST 1, 2004



 

between



 

PPL ELECTRIC UTILITIES CORPORATION,
as Originator,



 

and



 

PPL RECEIVABLES CORPORATION
as Buyer



 

 

TABLE OF CONTENTS



 

Page

Article I Amounts and Terms of the Purchase

1



Section 1.1

Initial Contribution of Receivables.

1



Section 1.2

Purchase of Receivables.

2



Section 1.3

Payment for the Purchase.

3



Section 1.4

Purchase Price Credit Adjustments.

4



Section 1.5

Payments and Computations, Etc.

5



Section 1.6

Transfer of Records.

5



Section 1.7

Characterization.

6

Article II Representations and Warranties

6



Section 2.1

Representations and Warranties of Originator.

6

Article III Conditions of Purchase

11



Section 3.1

Conditions Precedent to Purchase.

11



Section 3.2

Conditions Precedent to Subsequent Payments.

11

Article IV Covenants



11



Section 4.1

Affirmative Covenants of Originator.

11



Section 4.2

Negative Covenants of Originator.

16

Article V Termination Events

18



Section 5.1

Termination Events.

18



Section 5.2

Remedies.

19

Article VI Indemnification

20



Section 6.1

Indemnities by Originator.

20



Section 6.2

Other Costs and Expenses.

22

Article VII Miscellaneous

22



Section 7.1

Waivers and Amendments.

22



Section 7.2

Notices.

22



Section 7.3

Protection of Ownership Interests of Buyer.

23



Section 7.4

Confidentiality.

23



Section 7.5

Bankruptcy Petition.

24



Section 7.6

Limitation of Liability.

25



Section 7.7

CHOICE OF LAW.

25



Section 7.8

CONSENT TO JURISDICTION.

25



Section 7.9

WAIVER OF JURY TRIAL.

25



Section 7.10

Integration; Binding Effect; Survival of Terms.

26



Section 7.11

Counterparts; Severability; Section References.

26



Section 7.12

Overdue Amounts.

27

 

 

Exhibits and Schedules Excluded

Exhibit I

Definitions

   

Exhibit II

Jurisdiction of Organization, Principal Place of Business; Chief Executive
Office; Location(s) of Records; Federal Employer Identification Number; Other
Names

   

Exhibit III

Reserved

   

Exhibit IV

Form of Compliance Certificate

   

Exhibit V

Summary of Credit and Collection Practices

   

Exhibit VI

Form of Subordinated Note

   

Exhibit VII

Form of Purchase Report

   

Schedules

     

Schedule A

Closing Documents

       



 

RECEIVABLES SALE AGREEMENT



 

THIS RECEIVABLES SALE AGREEMENT (this "Agreement"), dated as of August 1, 2004,
is by and between PPL ELECTRIC UTILITIES CORPORATION, a Pennsylvania corporation
("Originator"), and PPL RECEIVABLES CORPORATION, a Delaware corporation
(together with its successors and assigns hereunder, "Buyer"). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I hereto (or, if not defined in
Exhibit I hereto, the meaning assigned to such term in Exhibit I to the Credit
Agreement).

PRELIMINARY STATEMENTS



Originator now owns, and from time to time hereafter will own, Receivables.
Originator wishes to sell, assign, contribute or otherwise transfer to Buyer,
and Buyer wishes to purchase from Originator, all of Originator's right, title
and interest in and to such Receivables, together with the Related Security and
Collections with respect thereto.

Originator and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from Originator to Buyer, providing Buyer with the full
benefits of ownership of the Receivables, and Originator and Buyer do not intend
these transactions to be, or for any purpose to be characterized as, loans from
Buyer to Originator.

Following the purchase of Receivables from Originator, Buyer will obtain loans
secured by the Receivables, the associated Related Security and Collections
pursuant to that certain Credit and Security Agreement, dated as of August 1,
2004 (as the same may from time to time hereafter be amended, supplemented,
restated or otherwise modified, the "Credit Agreement"), among Buyer,
Originator, as initial Servicer, Blue Ridge Asset Funding Corporation ("Blue
Ridge"), and Wachovia Bank, National Association, as Agent (in such capacity,
the "Agent").

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

Article I



Amounts and Terms of the Purchase

Section 1.1    Initial Contribution of Receivables.

On the date hereof, Originator does hereby contribute, assign, transfer,
set-over and otherwise convey to Buyer, and Buyer does hereby accept from
Originator, Receivables originated by Originator and existing as of the close of
business on the Business Day immediately prior to the date hereof (the "Initial
Cutoff Date") having an aggregate Outstanding Balance (the "Initial Contributed
Receivables") as set forth on the report delivered by Originator to Buyer on the
Initial Cut-Off Date, which report shall be substantially in eth form of Exhibit
VII hereto (the "Initial Purchase Report"), together with all Related Security
relating thereto and all Collections thereof.

Section 1.2    Purchase of Receivables.

(a)    Effective on the date hereof, in consideration for the Purchase Price and
upon the terms and subject to the conditions set forth herein, Originator does
hereby sell, assign, transfer, set-over and otherwise convey to Buyer, without
recourse (except to the extent expressly provided herein), and Buyer does hereby
purchase from Originator, all of Originator's right, title and interest in and
to all Receivables existing as of the close of business on the Initial Cutoff
Date (other than the Initial Contributed Receivables) and all Receivables
thereafter arising through and including the Termination Date, together, in each
case, with all Related Security relating thereto and all Collections thereof. In
accordance with the preceding sentence, on the date hereof Buyer shall acquire
all of Originator's right, title and interest in and to all Receivables existing
as of the Initial Cutoff Date and thereafter arising through and including the
Termination Date, together with all Related Security relating thereto and all
Collections thereof. Buyer shall be obligated to pay the Purchase Price for the
Receivables purchased hereunder in accordance with Section 1.3.

(b)    On each Monthly Reporting Date (and following the occurrence of a
Downgrading Event with respect to the Servicer, at any time upon the request of
the Buyer), Originator shall (or shall require the Servicer to) deliver to Buyer
a report in substantially the form of Exhibit VII hereto (each such report,
together with the Initial Purchase Report, being herein called a "Purchase
Report") with respect to the Receivables sold and/or contributed by Originator
to Buyer during the Settlement Period then most recently ended. In addition to,
and not in limitation of, the foregoing, in connection with the payment of the
Purchase Price for any Receivables purchased hereunder, Buyer may request that
Originator deliver, and Originator shall deliver, such approvals, opinions,
information or documents as Buyer may reasonably request.

(c)    It is the intention of the parties hereto that the Purchase of
Receivables made hereunder shall constitute a sale and/or contribution, which
sale and/or contribution, as the case may be, is absolute and irrevocable and
provides Buyer with the full benefits of ownership of the Receivables. Except
for the Purchase Price Credits owed pursuant to Section 1.4, the transfer of
Receivables hereunder is made without recourse to Originator; provided, however,
that Originator shall be liable to Buyer for all representations, warranties,
covenants and indemnities made by Originator pursuant to the terms of the
Transaction Documents to which Originator is a party, and such transfer does not
constitute and is not intended to result in an assumption by Buyer or any
assignee thereof of any obligation of Originator or any other Person arising in
connection with the Receivables, the related Contracts and/or other Related
Security or any other obligations of Originator. In view of the intention of the
parties hereto that the Purchase of Receivables made hereunder shall constitute
a sale and/or contribution of such Receivables rather than loans secured
thereby, Originator agrees that it will, on or prior to the date hereof and in
accordance with Section 4.1(e)(ii), mark its master data processing records
relating to the Receivables with a legend acceptable to Buyer and to the Agent
(as Buyer's assignee), evidencing that Buyer has acquired such Receivables as
provided in this Agreement and to note in its financial statements that its
Receivables have been absolutely transferred to Buyer. Upon the request of Buyer
or the Agent (as Buyer's assignee), Originator will execute and file such UCC
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and maintain the perfection of Buyer's ownership interest
in the Receivables and the Related Security and Collections with respect
thereto, or as Buyer or the Agent (as Buyer's assignee) may reasonably request.

Section 1.3    Payment for the Purchase.

(a)    The Purchase Price for the Purchase of Receivables in existence as of the
close of business on the Initial Cutoff Date (other than the Initial Contributed
Receivables) shall be payable in full by Buyer to Originator on the date hereof,
and shall be paid to Originator in the following manner:

      (i)    by delivery of immediately available funds, to the extent of funds
made available to Buyer in connection with proceeds of Loans received by the
Buyer under the Credit Agreement; provided that a portion of such funds shall be
offset by amounts owed by Originator to Buyer on account of the issuance of
equity having a total value of not less than the Required Capital Amount, and

      (ii)    the balance, by delivery of the proceeds of a subordinated
revolving loan from Originator to Buyer (a "Subordinated Loan") in an amount not
to exceed the least of the remaining unpaid portion of such Purchase Price, the
maximum Subordinated Loan (aggregated with all Subordinated Loans then
outstanding to Originator) that could be borrowed without rendering Buyer's Net
Worth less than the Required Capital Amount, and ten percent (10%) of such
Purchase Price. Originator is hereby authorized by Buyer to endorse on the
schedule attached to the Subordinated Note an appropriate notation evidencing
the date and amount of each advance thereunder, as well as the date of each
payment with respect thereto, provided that the failure to make such notation
shall not affect any obligation of Buyer thereunder.

The Purchase Price for each Receivable coming into existence after the Initial
Cutoff Date shall be due and owing in full by Buyer to Originator or its
designee on the date each such Receivable came into existence (except that Buyer
may, with respect to any such Purchase Price, offset against such Purchase Price
any amounts owed by Originator to Buyer hereunder and which have become due but
remain unpaid) and shall be paid to Originator in the manner provided in the
following paragraphs (b), (c) and (d).

(b)    With respect to any Receivables coming into existence after the Initial
Cutoff Date, on each Settlement Date, Buyer shall pay the Purchase Price
therefor in accordance with Section 1.3(d) and in the following manner:

first, by delivery of immediately available funds, to the extent of funds
available to Buyer from proceeds of Loans received by Buyer under the Credit
Agreement or other cash on hand;

second, by delivery of the proceeds of a Subordinated Loan, provided that the
making of any such Subordinated Loan shall be subject to the provisions set
forth in Section 1.3(a)(ii); and

third, unless Originator or Buyer has declared the Termination Date to have
occurred pursuant to this Agreement, by accepting a contribution to its capital
in an amount equal to the remaining unpaid balance of such Purchase Price.

Subject to the limitations set forth in Section 1.3(a)(ii), Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date. The Subordinated Loans shall be evidenced by, and
shall be payable in accordance with the terms and provisions of the Subordinated
Note and shall be payable solely from funds which Buyer is not required under
the Credit Agreement to set aside for the benefit of, or otherwise pay over to,
the Agent for the benefit of the Secured Parties.

(c)    From and after the Termination Date, Originator shall not be obligated to
(but may, at its option): sell Receivables to Buyer, or contribute Receivables
to Buyer's capital pursuant to clause third of Section 1.3(b) unless Originator
reasonably determines that the Purchase Price therefor will be satisfied with
funds available to Buyer from sales of interests in the Receivables pursuant to
the Credit Agreement, Collections, proceeds of Subordinated Loans, other cash on
hand or otherwise.

(d)    Although the Purchase Price for each Receivable coming into existence
after the Initial Cutoff Date shall be due and payable in full by Buyer to
Originator on the date such Receivable came into existence, settlement of the
Purchase Price between Buyer and Originator shall be effected on a monthly basis
on the respective Settlement Date with respect to all Receivables coming into
existence during the same Calculation Period and based on the information
contained in the Purchase Report delivered by Originator for the Calculation
Period then most recently ended. Although settlement shall be effected on each
Settlement Date, increases or decreases in the amount owing under the
Subordinated Note made pursuant to Section 1.3 and any contribution of capital
by Originator to Buyer made pursuant to Section 1.3(b) shall be deemed to have
occurred and shall be effective as of the last Business Day of the Calculation
Period to which such settlement relates.

Section 1.4    Purchase Price Credit Adjustments.

If on any day:

(a)    the Outstanding Balance of a Receivable is:

      (i)    reduced as a result of any cash discount or any adjustment or
otherwise by Originator or any Affiliate thereof, or as a result of any tariff
or other governmental action, or

      (ii)    reduced or canceled as a result of a setoff in respect of any
claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction), or

      (iii)    reduced on account of the obligation of Originator or any
Affiliate thereof to pay the related Obligor any rebate or refund, or

      (iv)    less than the amount included in the calculations in any Purchase
Report, or

(b)    any of the representations and warranties set forth in Section 2.1(f),
Section 2.1(h), Section 2.1(i), Section 2.1(q), Section 2.1(r), Section 2.1(s)
or Section 2.1(t) are not true when made or deemed made with respect to any
Receivable,

then, in such event, Buyer shall be entitled to a credit (each, a "Purchase
Price Credit") against the Purchase Price otherwise payable hereunder equal to
the Outstanding Balance of such Receivable (calculated before giving effect to
the applicable reduction or cancellation). If such Purchase Price Credit exceeds
the Original Balance of the Receivables coming into existence on any day, then
Originator shall pay the remaining amount of such Purchase Price Credit in cash
immediately, provided that if the Termination Date has not occurred, Originator
shall be allowed to deduct the remaining amount of such Purchase Price Credit
from any indebtedness owed to it under the Subordinated Note.

Section 1.5    Payments and Computations, Etc.

All amounts to be paid or deposited by Buyer hereunder shall be paid or
deposited in accordance with the terms hereof on the day when due in immediately
available funds to the account of Originator designated from time to time by
Originator or as otherwise directed by Originator. In the event that any payment
owed by any Person hereunder becomes due on a day that is not a Business Day,
then such payment shall be made on the next succeeding Business Day. If any
Person fails to pay any amount hereunder when due, such Person agrees to pay, on
demand, the Default Fee in respect thereof until paid in full; provided,
however, that such Default Fee shall not at any time exceed the maximum rate
permitted by applicable law. All computations of interest payable hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed.

Section 1.6    Transfer of Records.

(a)    In connection with the Purchase of Receivables hereunder, Originator
hereby sells, transfers, assigns and otherwise conveys to Buyer all of
Originator's right and title to and interest in the Records relating to all
Receivables sold or contributed hereunder, without the need for any further
documentation in connection with the Purchase; provided, however, certain
consumer information related to the Receivables shall not be transferred to
Buyer in accordance with Section 54.8 of the Pennsylvania Public Utility
Commission Regulations. In connection with such transfer, Originator hereby
grants to each of Buyer, the Agent and the Servicer an irrevocable,
non-exclusive license to use, without royalty or payment of any kind, all
software used by Originator to account for the Receivables, to the extent
necessary to administer the Receivables, whether such software is owned by
Originator or is owned by others and used by Originator under license agreements
with respect thereto, provided that should the consent of any licensor of such
software be required for the grant of the license described herein to be
effective, Originator hereby agrees that upon the request of Buyer (or Buyer's
assignee), Originator will use its reasonable efforts to obtain the consent of
such third-party licensor. The license granted hereby shall be irrevocable until
the indefeasible payment in full of all of Buyer's Obligations under the Credit
Agreement.

(b)    Originator shall take such action requested by Buyer and/or the Agent (as
Buyer's assignee), from time to time hereafter, that may be necessary or
appropriate to ensure that Buyer has an enforceable ownership interest, and its
assigns under the Credit Agreement have an enforceable ownership interest, in
the Records relating to the Receivables purchased from Originator hereunder, and
shall use its reasonable efforts to ensure that Buyer, the Agent and the
Servicer each has an enforceable right (whether by license or sublicense or
otherwise) to use all of the computer software used to account for the
Receivables and/or to recreate such Records; provided, however, certain consumer
information related to the Receivables shall not be available in accordance with
Section 54.8 of the Pennsylvania Public Utility Commission Regulations.

Section 1.7    Characterization.

If, notwithstanding the intention of the parties expressed in Section 1.2(c),
any sale or contribution by Originator to Buyer of Receivables hereunder shall
be characterized as a secured loan and not a sale or contribution or such sale
or contribution, as the case may be, shall for any reason be ineffective or
unenforceable, then this Agreement shall be deemed to constitute a security
agreement under the UCC and other applicable law. For this purpose and without
being in derogation of the parties' intention that the sale of Receivables
hereunder shall constitute a true sale and absolute assignment thereof,
Originator hereby grants to Buyer a security interest in all of Originator's
right, title and interest in, to and under all Receivables now existing and
hereafter arising, all Collections and Related Security with respect thereto,
all other rights and payments relating to the Receivables and all proceeds of
the foregoing (collectively, the "Originator Collateral"), to secure the prompt
and complete payment of a loan deemed to have been made in an amount equal to
the Purchase Price of the Receivables together with all other obligations of
Originator hereunder. Originator shall take such action as may be necessary or
appropriate to ensure that such security interest is duly perfected and prior to
all other Adverse Claims thereto. Buyer shall have, in addition to the rights
and remedies which they may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other applicable law,
which rights and remedies shall be cumulative.

Article II



Representations and Warranties

Section 2.1    Representations and Warranties of Originator.

Originator hereby represents and warrants to Buyer on the date hereof, on the
date of each Purchase and on each date that any Receivable comes into existence
that:

(a)    Status. It is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Pennsylvania, has taken no action
in connection with, or in contemplation of, changing its jurisdiction of
formation to any other jurisdiction and has the corporate authority to make and
perform this Agreement and each other Transaction Document to which it is a
party. This Agreement and each Transaction Document to which Originator is a
party has been duly executed and delivered by such PPL Electric Party.

(b)    Legality; Etc. This Agreement and each other Transaction Document to
which it is a party constitute the legal, valid and binding obligations of
Originator, in each case enforceable against it in accordance with their terms
except to the extent limited by (i) bankruptcy, insolvency, fraudulent
conveyance or reorganization laws, or by other laws relating to or affecting the
enforceability of creditors' rights generally and by general equitable
principles which may limit the right to obtain equitable remedies regardless of
whether enforcement is considered in a proceeding of law or equity or (ii) any
applicable public policy on enforceability of provisions relating to
contribution and indemnification.

(c)    Authority; No Conflict. The execution, delivery and performance by it of
this Agreement and each other Transaction Document to which it is a party have
been duly authorized by all necessary corporate or other action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of incorporation or by-laws or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which it is a party and do not result in the
creation of or imposition of any Adverse Claim (other than as created by the
Transaction Documents) on any of the assets of Originator or its Subsidiaries
except, in any such case, where such contravention could not be reasonably
expected to have a Material Adverse Effect. No transaction contemplated hereby
requires compliance with any bulk sales act or similar law.

(d)    Governmental Approvals. No authorization, consent or approval from any
Governmental Authority is required for the execution, delivery and performance
by it of this Agreement and the other Transaction Documents to which it is a
party, except such authorizations, consents and approvals, including, without
limitation, the PUC Order, as have been obtained prior to the date hereof and
are in full force and effect.

(e)    Litigation. Except as disclosed in or contemplated by Originator's Form
10-K Report to the SEC for the year ended December 31, 2003, or in any
subsequent Form 10-K, 10-Q or 8-K Report or otherwise furnished in writing to
the Agent, no litigation, arbitration or administrative proceeding against
Originator is pending, or to Originator's knowledge, threatened, which would
materially and adversely affect the ability of Originator to perform any of its
obligations under this Agreement or the other Transaction Documents. There is no
litigation, arbitration or administrative proceeding pending, or to the
knowledge of Originator, threatened, which could have a material adverse effect
on the legality, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party, on the Buyer's ownership interest,
or the Agent's security interest, for the benefit of the Secured Parties, in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or the collectability
of the Receivables generally or of any material portion of the Receivables.

(f)    Accuracy of Information. All information, certificates and statements
heretofore furnished by the Originator or any of its Affiliates to the Buyer for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby, taken as a whole,
and all such information, certificates and statements hereafter so furnished and
taken as a whole, will be true, complete and accurate in all material respects
on the date such information is stated or certified, except to the extent such
information is stated to be as of an earlier date, and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading in
light of the circumstances under which such information was furnished; provided,
however, that to the extent any such information was based upon or constitutes a
forecast or projection, the Originator represents only that it acted in good
faith and utilized reasonable assumptions and due care in the preparation of
such information.

(g)    No Violation. No part of any Purchase Price payment hereunder will be
used directly or indirectly for the purpose of purchasing or carrying any
"margin stock" within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, or for any other purpose which violates, or which
conflicts with, the provisions of Regulation U or X of said Board of Governors.
It is not engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of extending credit for the purpose
of purchasing or carrying any such "margin stock".

(h)    Good Title. Immediately prior to each Purchase hereunder and upon the
creation of each Receivable coming into existence after the Initial Cutoff Date,
it owns and has good and marketable title to the Originator Collateral, free and
clear of any Adverse Claim, except as created by the Transaction Documents.
There have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer's ownership interest in Originator Collateral.

(i)    Perfection.

      (i)    This Agreement creates a valid and continuing security interest (as
defined in the UCC) in Originator Collateral in favor of Buyer, which security
interest is prior to all other liens (other than Permitted Claims) and is
enforceable as such as against creditors and purchasers from Originator.

      (ii)    All actions necessary under the UCC (or any comparable law) of all
appropriate jurisdictions have been taken, including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect its ownership interest in each Receivable, its Collections and the
Related Security and the Buyer's security interest in Originator Collateral.

      (iii)    Other than the security interest granted to Buyer pursuant to
this Agreement and any Permitted Claims, it has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of Originator
Collateral.

      (iv)    It is a "registered organization" as defined in Article 9 of the
UCC as in effect in the State of New York (the "NY UCC") and, for purposes of
Article 9 of the NY UCC, is "located" in the Commonwealth of Pennsylvania.

      (v)    It has not authorized the filing of and is not aware of any UCC
financing statements against it that include a description of collateral
covering Originator Collateral other than any filing or financing statement
relating to the security interest granted to Buyer hereunder or any Permitted
Claim or that has been terminated. It is not aware of any judgment or tax lien
filings against it.

      (vi)    Each Receivable constitutes an "account" or "payment intangible"
within the meaning of the UCC.

(j)    Places of Business and Locations of Records. Its principal places of
business and chief executive office and the offices where it keeps all of its
Records are located at the address(es) listed on Exhibit II attached hereto or
such other locations of which Buyer has been notified in accordance with Section
4.2(a) in jurisdictions where all action required by Section 4.2(a) has been
taken and completed. Its Federal Employer Identification Number is correctly set
forth on Exhibit II attached hereto.

(k)    Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed. Except pursuant to PPL
Electric's Mortgage and Deed of Trust, dated as of October 1, 1945, and PPL
Electric's Indenture, dated as of August 1, 2001, in each case as amended and
supplemented from time to time (respectively, the "1945 Mortgage" and the "2001
Mortgage" and collectively, the "PPL Electric Mortgages"), it has not granted a
security interest in any Collection Account to any Person. Except as
contemplated in Section 4.2(f), it has not granted any Person, other than Buyer,
as contemplated by this agreement, dominion and control of any Collection
Account, or, except for the grants under the PPL Electric Mortgages, the right
to take dominion and control of any Collection Account at a future time or upon
the occurrence of a future event.

(l)    Material Adverse Effect. Since December 31, 2003, no event has occurred
that would have a Material Adverse Effect.

(m)    Names. The name in which it has executed this Agreement is identical to
its name as indicated on the public record of its jurisdiction of organization
which shows it to have been organized. In the past five (5) years, it has not
used any organizational names, trade names or assumed names other than the name
in which it has executed this Agreement and as listed on Exhibit II attached
hereto.

(n)    Ownership of Buyer. It owns, directly or indirectly, 100% of the issued
and outstanding equity interests of Buyer, free and clear of any Adverse Claim.
Such equity interests are validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Buyer.

(o)    Not a Holding Company or an Investment Company. It is not a "holding
company" within the meaning of the Public Utility Holding Company Act of 1935,
as amended. It is not an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.

(p)    Compliance with Laws. To its knowledge, it is in compliance with all
applicable laws, regulations and order of any Governmental Authority, domestic
or foreign, in respect of the conduct of its business and ownership of its
property (including, without limitation, compliance with all applicable ERISA
and Environmental Laws and the requirements of any permits issued under such
Environmental Laws) except to the extent (i) such compliance is being contested
in good faith by appropriate proceedings or (ii) non-compliance could not
reasonably be expected to have a Material Adverse Effect (except with respect to
clause (i) of the definition thereof). No Receivable (including any related
Contract) contravenes any applicable law, regulation or order of any
Governmental Authority, domestic or foreign (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.

(q)    Compliance with Credit and Collection Practices. It has complied with the
Credit and Collection Practices in all material respects with regard to each
Receivable and the related Contract, and has not made any change to such Credit
and Collection Practices, except as permitted pursuant to Section 4.1(a)(vii).

(r)    Payments to Originator. With respect to each Receivable transferred to
Buyer hereunder, the Purchase Price received by it constitutes reasonably
equivalent value in consideration therefor. No transfer by it of any Receivable
hereunder is or may be voidable under any section of the Bankruptcy Reform Act
of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(s)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(t)    Eligible Receivables. Each Receivable reflected in any Purchase Report as
an Eligible Receivable was an Eligible Receivable on the date of its acquisition
by Buyer hereunder.

(u)    Accounting. The manner in which it accounts for the transactions
contemplated by this Agreement does not adversely affect the conclusions set
forth in the bankruptcy opinions delivered to the Agent by counsel to Originator
on the Closing Date (or if updated, any such updated opinion).

(v)    Collection Curves: The Collection Curves in respect of the ITC
Receivables reflect its reasonable expectations relating to the subject matter
thereof.

(w)    Sequestration Powers. The PUC has not taken action in connection with its
sequestration powers and the taking of any such action is not reasonably
foreseeable under the Competition Act in respect of it, any of its Affiliates or
the Collections.

(x)    Sales Taxes. No transfer by it of any Receivable hereunder is or is
intended to be a transfer of the Obligor's obligation to pay sales taxes with
respect to such Receivable.

Article III



Conditions of Purchase

Section 3.1    Conditions Precedent to Purchase.

The Purchase under this Agreement is subject to the conditions precedent that
Buyer shall have been capitalized with the Initial Contributed Receivables,
Buyer shall have received on or before the Closing Date those documents listed
on Schedule A attached hereto and all of the conditions to the effectiveness of
the Credit Agreement shall have been satisfied or waived in accordance with the
terms thereof.

Section 3.2    Conditions Precedent to Subsequent Payments.

Buyer's obligation to pay for Receivables coming into existence after the
Initial Cutoff Date shall be subject to the further conditions precedent that:
the Facility Termination Date shall not have occurred under the Credit
Agreement; Buyer shall have received such other approvals, opinions or documents
as it may reasonably request and on the date such Receivable came into
existence, the following statements shall be true (and acceptance of the
proceeds of any payment for such Receivable shall be deemed a representation and
warranty by Originator that such statements are then true):

      (i)    the representations and warranties set forth in Article II are true
and correct on and as of the date such Receivable came into existence as though
made on and as of such date; and

      (ii)    no event has occurred and is continuing that will constitute a
Termination Event or an Unmatured Termination Event.

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Note, by offset of amounts owed to
Buyer and/or by offset of capital contributions), title to such Receivable and
the Related Security and Collections with respect thereto shall vest in Buyer,
whether or not the conditions precedent to Buyer's obligation to pay for such
Receivable were in fact satisfied. The failure of Originator to satisfy any of
the foregoing conditions precedent, however, shall give rise to a right of Buyer
to rescind the related purchase and direct Originator to pay to Buyer an amount
equal to the Purchase Price payment that shall have been made with respect to
any Receivables related thereto.

Article IV



Covenants

Section 4.1    Affirmative Covenants of Originator.

Until the date on which this Agreement terminates in accordance with its terms,
Originator hereby covenants, as to itself, as set forth below:

(a)    Financial Reporting. It will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and will furnish or cause to be furnished to Buyer:

      (i)    Annual Reporting. Promptly when available and in any event within
ten (10) days after the date such information is required to be delivered to the
Securities and Exchange Commission (or if not required to be so filed, within
ninety (90) days after the close of each of its respective fiscal years), a
consolidated balance sheet of Originator and its consolidated Subsidiaries as of
the end of such fiscal year and the related consolidated statements of income
and cash flows for such fiscal year and accompanied by an opinion thereon by
independent public accountants of recognized national standing, which opinion
shall state that such financial statements present fairly the financial position
of Originator and its Consolidated Subsidiaries as of the date of such financial
statements and the results of their operations for the period covered by such
financial statements in conformity with GAAP applied on a consistent basis.

      (ii)    Quarterly Reporting. Promptly when available and in any event
within ten (10) days after the date required to be delivered to the Securities
and Exchange Commission (or if not required to be so filed, within forty-five
(45) days after the close of the first three (3) quarterly periods of each of
its respective fiscal years), a consolidated balance sheet of Originator and its
consolidated Subsidiaries as at the close of each of the first three (3)
quarterly periods of each fiscal year of Originator and the related consolidated
statements of income and cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified (subject to normal
year-end audit adjustments) as to fairness of presentation, GAAP and consistency
by its respective vice president, treasurer or controller.

      (iii)    Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit IV attached hereto, signed by its Authorized Officer and dated the date
of such annual financial statement or such quarterly financial statement, as the
case may be.

      (iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to its shareholders, copies of all financial statements, reports and
proxy statements so furnished.

      (v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which it files with the Securities and Exchange Commission.

      (vi)    Copies of Notices. Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than Buyer, the Agent or Blue Ridge, copies of the same.

      (vii)    Change in Credit and Collection Practices. At least thirty (30)
days prior to the effectiveness of any change in or amendment to the Credit and
Collection Practices which in any such case would be reasonably likely to
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables, a notice indicating such proposed
change or amendment and requesting Buyer's (and the Agent's, as Buyer's
assignee) consent thereto.

      (viii)    PUC Filings. Promptly, upon the filing thereof, copies of all
notices, requests, reports, statements, financial information, annual
reconciliation filings, filings with respect to the ITC Bonds, the Receivables
and the CTC Receivables which it files with, or receives from, the PUC.

      (ix)    Other Information. Promptly, from time to time, such other
information, documents, Records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of it as Buyer may from time to
time reasonably request in order to protect the interests of Buyer under or as
contemplated by this Agreement.

(b)    Notices. It will notify Buyer in writing of any of the following promptly
upon learning of the occurrence thereof, describing the same and, if applicable,
the steps being taken with respect thereto:

      (i)    Termination Events or Unmatured Termination Events. The occurrence
of each Termination Event and each Unmatured Termination Event, by a statement
of its Authorized Officer.

      (ii)    Material Adverse Effect. The occurrence of any event or condition
that has had, or could reasonably be expected to have, a Material Adverse Effect
(other than as defined in clause (i) of the definition thereof).

      (iii)    ERISA Matters. If and when any member of the ERISA Group: (1)
gives or is required to give notice to the PBGC of any "reportable event" (as
defined in Section 4043 of ERISA) with respect to any Material Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Material Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (2) receives, with
respect to any Material Plan that is a Multiemployer Plan, notice of any
complete or partial withdrawal liability under Title IV of ERISA, or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (3) receives notice from the PBGC under Title
IV of ERISA of an intent to terminate, impose material liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Material Plan, a copy of such notice; (4) applies for a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code with
respect to a Material Plan, a copy of such application; (5) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (6) gives notice of withdrawal
from any Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (7)
fails to make any payment or contribution to any Plan or makes any amendment to
any Plan which has resulted or could result in the imposition of a lien or the
posting of a bond or other security, a copy of such notice, and a certificate of
the chief accounting officer of Originator setting forth details as to such
occurrence and action, if any, which Originator or applicable member of the
ERISA Group is required or proposes to take.

      (iv)    Downgrade of Originator. The occurrence of any Downgrading Event
with respect to Originator setting forth the nature of such change.

      (v)    Amendment to Final Order. The occurrence of any amendment or
supplement to the Final Order of the PUC dated August 27, 1998, relating to the
Originator.

      (vi)    Amendment to Five-Year Credit Agreement. The occurrence of any
amendment or supplement to the Five-Year Credit Agreement or the ITC Bond
Documents.

      (vii)    Exercise of Sequestration Powers. The taking of any action by the
PUC in connection with its sequestration powers under the Competition Act in
respect of Originator or any Affiliate thereof or the Collections.

      (viii)    Purpose for Entering the Transactions. Any change or
modification in Originator's purpose in entering into the transactions
contemplated by the Transaction Documents and simultaneously provide a full and
complete description of such change or modification, which description shall be
true and accurate in all material respects.

      (ix)    Accounting Treatment. Any change in either or both the proposed or
actual accounting treatment of the transactions contemplated by the Transaction
Documents and/or the effects that the transactions contemplated by the
Transaction Documents will have on the financial statements of Originator or any
Affiliate thereof.

      (x)    Correspondence Regarding Collection Curves. Copies of all
correspondence between third parties (other than accountants, legal advisors and
consultants) and any PPL Electric Party relating to the Collection Curves
including, without limitation, the finalized Collection Curves for each year
this Agreement is in effect.

(c)    Compliance with Laws and Preservation of Corporate Existence. Originator
will comply with all applicable laws, regulations and orders of any Governmental
Authority, domestic or foreign, in respect of the conduct of its business and
the ownership of its property (including, without limitation, compliance with
all applicable ERISA and Environmental Laws and the requirements of any permits
issued under such Environmental Laws), except to the extent (i) such compliance
is being contested in good faith by appropriate proceedings or (ii)
non-compliance could not reasonably be expected to have a Material Adverse
Effect. Originator (i) continue to engage only in businesses of the same general
type as now conducted by Originator and its Subsidiaries and businesses related
thereto or arising out of such businesses, except to the extent that the failure
to maintain any existing business would not have a Material Adverse Effect and
(ii) will preserve, renew and keep in full force and effect, and will cause each
of its Subsidiaries to preserve, renew and keep in full force and effect, their
respective corporate (or other entity) existence and their respective rights,
franchises and privileges necessary or material to the normal conduct of
business, except, in each case, where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(d)    Audits. It will furnish to Buyer from time to time such information with
respect to it and the Receivables as Buyer may reasonably request; provided,
however, it is understood that certain consumer information related to the
Receivables and the servicing thereof shall not be available for review by the
Agent in accordance with Section 54.8 of the Pennsylvania Public Utility
Commission Regulations. It will, from time to time during regular business hours
as requested by Buyer, upon reasonable notice and at its sole cost, permit Buyer
or their respective agents or representatives, to examine and make copies of and
abstracts from all Records in the possession or under its control relating to
the Receivables and the Related Security, including, without limitation, the
related Contracts, and to visit its offices and properties for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to its financial condition or the Receivables and the Related Security
or its performance under any of the Transaction Documents or its performance
under the Contracts and, in each case, with any of its officers or employees
having knowledge of such matters; provided, however, it is understood that
certain consumer information related to the Receivables and the servicing
thereof shall not be available for review by Buyer in accordance with Section
54.8 of the Pennsylvania Public Utility Commission Regulations.

(e)    Keeping and Marking of Records and Books.

      (i)    It will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). It will give Buyer notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

      (ii)    It will on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Receivables with
a legend, acceptable to Buyer, describing Buyer's ownership interests in the
Receivables and further describing the Receivable Interests of the Agent (on
behalf of the Secured Parties) under the Credit Agreement and upon the request
of Buyer: mark each Contract with a legend describing Buyer's ownership
interests in the Receivables and further describing the Receivable Interests of
the Agent (on behalf of the Secured Parties) and deliver to Buyer all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.

(f)    Compliance with Contracts and Credit and Collection Practices. It will
timely and fully perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and comply with the Credit and Collection Practices in all material
respects in regard to each Receivable and the related Contract.

(g)    Ownership. It will take all necessary action to establish and maintain,
irrevocably in Buyer, legal and equitable title to the Receivables and the
Collections and all of its right, title and interest in and to the Related
Security associated with the Receivables, in each case, free and clear of any
Adverse Claims other than Adverse Claims in favor of Buyer (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer's security interest in such Receivables, Related
Security and Collections and such other action to perfect, protect or more fully
evidence the security interest of Buyer as Buyer may reasonably request).

(h)    Secured Parties' Reliance. It acknowledges that the Agent and the Secured
Parties are entering into the transactions contemplated by the Credit Agreement
in reliance upon Buyer's identity as a legal entity that is separate from it and
any Affiliates thereof. Therefore, from and after the date of execution and
delivery of this Agreement, it will take all reasonable steps including, without
limitation, all steps that Buyer or any assignee of Buyer may from time to time
reasonably request to maintain Buyer's identity as a separate legal entity and
to make it manifest to third parties that Buyer is an entity with assets and
liabilities distinct from those of it and any Affiliates thereof and not just a
division of it or any such Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, it will not
hold itself out to third parties as liable for the debts of Buyer nor purport to
own the Receivables and other assets acquired by Buyer, will take all other
actions necessary on its part to ensure that Buyer is at all times in compliance
with the "separateness covenants" set forth in Section 7.1(i) of the Credit
Agreement and will cause all tax liabilities arising in connection with the
transactions contemplated herein or otherwise to be allocated between it and
Buyer on an arm's-length basis and in a manner consistent with the procedures
set forth in U.S. Treasury Regulations §§1.1502-33(d) and 1.1552-1.

(i)    Taxes. It will file all Federal, state, local and foreign tax returns
required to be filed by it and will promptly pay or cause to be paid all taxes
shown to be due on such returns and all governmental charges at any time due and
owing, except any such taxes or charges that are being contested in good faith
by appropriate proceedings and for which it shall have set aside on its books
appropriate reserves with respect thereto in accordance with GAAP or that would
not reasonably be expected to have a Material Adverse Effect. It will pay when
due any taxes payable in connection with the Receivables, exclusive of taxes on
or measured by income or gross receipts of Buyer.

Section 4.2    Negative Covenants of Originator.

Until the date on which this Agreement terminates in accordance with its terms,
Originator hereby covenants that:

(a)    Change in Name, Jurisdiction of Organization, Offices and Records. It
will not change its name as it appears in official filings in the jurisdiction
of its organization, its status as a "registered organization" (within the
meaning of Article 9 of any applicable enactment of the UCC) in such
jurisdiction, its organizational identification number, if any, issued by its
jurisdiction of organization, or its jurisdiction of organization unless it
shall have: given Buyer at least forty-five (45) days' prior written notice
thereof; at least ten (10) days prior to such change, delivered to Buyer all
financing statements, instruments and other documents necessary to continue the
perfection and priority of Buyer's interest in the Collateral and/or requested
by Buyer in connection with such change or relocation and caused an opinion of
counsel acceptable to Buyer to be delivered to Buyer not later than the
effective date of such change, to the effect that Buyer's security interest is
perfected and of first priority, such opinion to be in form and substance
acceptable to Buyer in its sole discretion.

(b)    Change of Collection Account. It will not close any Collection Account or
open a new bank account and designate the same as a Collection Account, unless
Buyer shall have received, at least ten (10) days before the proposed effective
date therefor, written notice of such addition, termination or change.

(c)    Modifications to Contracts and Credit and Collection Practices. Except in
accordance with Section 4.1(a)(vii), it will not make any change to the Credit
and Collection Practices that could adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created Receivables.
Except as otherwise permitted in its capacity as Servicer pursuant to the ITC
Bonds Servicing Agreement, it will not extend, amend or otherwise modify the
terms of any Receivable or any Contract related thereto other than in accordance
with the Credit and Collection Practices.

(d)    Sales, Liens. It will not sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, or create or
suffer to exist any Adverse Claim upon (including, without limitation, the
filing of any financing statement) or with respect to, any Receivable, Related
Security or Collections, or upon or with respect to any Contract under which any
Receivable arises, or, except for the grants to the trustee pursuant to the 1945
Mortgage and the 2001 Mortgage, it has not granted a security interest in any
Collection Account to any Person, or assigned any right to receive income with
respect thereto (other than, in each case, the creation of a security interest
therein in favor of Buyer provided for herein), and it will defend the right,
title and interest of Buyer in, to and under any of the foregoing property,
against all claims of third parties claiming through or under it.

(e)    Accounting for Purchase. It will not, and will not permit any Affiliate
to, account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than the transfer and/or
contribution and absolute assignment of the Receivables and the Related Security
by it to Buyer or in any other respect account for or treat the transactions
contemplated hereby in any manner other than as a transfer and/or contribution
and absolute assignment of the Receivables and the Related Security by it to
Buyer except to the extent that such transactions are not recognized on account
of consolidated financial reporting in accordance with generally accepted
accounting principles.

(f)    Collections. It shall not enter into any agreement giving any Person
dominion and control of any Collection Account without the prior consent of the
Agent, which consent shall not be unreasonably withheld or delayed; provided
that such agreement recognizes to the Agent's reasonable satisfaction the rights
of the Agent in all Receivables and Related Security and provisions are
contained therein that require the timely payment of all proceeds of the
Receivables and Related Security to the Agent.

Article V

Termination Events

Section 5.1    Termination Events.

The occurrence of any one or more of the following events shall constitute a
termination event (each, a "Termination Event"):

(a)    Originator shall fail to make any payment or deposit required to be made
by it under the Transaction Documents when due and, for any such payment which
is not in respect of principal, such failure shall continue for three (3)
consecutive Business Days.

(b)    Any representation or warranty made by Originator in this Agreement, any
other Transaction Document or in any other document delivered pursuant hereto or
thereto shall prove to have been incorrect (or with respect to the
representations and warranties contained in Sections 2.1(a), (c), (d), (g), (j),
(k) or (s) hereof, or in Sections 5.1(a), (c), (d), (g), (j), (k) or (s) of the
Credit Agreement, incorrect in any material manner) when made or deemed made.

(c)    Originator shall fail to perform or observe any covenant contained in
Section 1.2(b) or Section 4.2 when due.

(d)    Originator shall fail to perform or observe any covenant contained in
Section 4.1(a)(vii) or Section 4.1(b) hereof or Section 8.3 of the Credit
Agreement and such failure shall continue for ten (10) consecutive Business Days
following Originator's receipt of notice of such failure from the Buyer or
Originator's actual knowledge of such failure.

(e)    Originator shall fail to perform or observe any other covenant or
agreement under any Transaction Document (other than those referenced in
Sections 5.1(a), (c) or (d)) and such failure shall continue for ten (10)
consecutive Business Days following Originator's receipt of notice of such
failure from the Buyer or for thirty (30) consecutive days following
Originator's actual knowledge of such failure.

(f)    Originator shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Material Indebtedness beyond any period of grace
provided with respect thereto, or (ii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Material Indebtedness beyond any period of
grace provided with respect thereto if the effect of any failure referred to in
this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee on its or their behalf to cause, such Indebtedness to
become due prior to its stated maturity.

(g)    Originator or PPL Transition Bond Company LLC shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors.

(h)    An Event of Bankruptcy shall occur with respect to Originator or PPL
Transition Bond Company LLC.

(i)    A Change of Control shall occur.

(j)    One or more final judgments for the payment of money in an amount in
excess of $20,000,000, individually or in the aggregate, shall be entered
against the Originator or PPL Transition Bond Company LLC and such judgment
shall not be paid, bonded or otherwise discharged for sixty (60) consecutive
days unless such judgment is stayed on appeal or otherwise being appropriately
contested in good faith.

(k)    The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Receivables and Related
Security and such lien shall continue until the earlier of seven (7) days after
inception and knowledge by any Secured Party of such lien, or the PBGC shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the Receivables and Related Security.

(l)    Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $25,000,000.

(m)    The PUC shall exercise its sequestration powers under the Competition Act
with respect to Originator or the Collections.

Section 5.2    Remedies.

Upon the occurrence and during the continuation of a Termination Event, Buyer
may declare the Termination Date to have occurred, whereupon the Termination
Date shall forthwith occur, without demand, protest or further notice of any
kind, all of which are hereby expressly waived by Originator; provided, however,
that upon the occurrence of a Termination Event described in Section 5.1(e), or
of an actual or deemed entry of an order for relief with respect to Originator
under the Federal Bankruptcy Code, the Termination Date shall automatically
occur, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by Originator. The aforementioned rights and remedies
shall be without limitation and shall be in addition to all other rights and
remedies of Buyer otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.

Article VI



Indemnification

Section 6.1    Indemnities by Originator.

 

Without limiting any other rights that Buyer may have hereunder or under
applicable law, Originator hereby agrees to indemnify (and pay upon demand to)
Buyer and its officers, directors, agents and employees (each an "Indemnified
Party") from and against any and all damages, losses, claims, taxes,
liabilities, costs, expenses and for all other amounts payable, including
attorneys' fees (which attorneys may be employees of Buyer or any such assign)
and disbursements (all of the foregoing being collectively referred to as
"Indemnified Amounts") awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by Buyer of an interest in the Receivables (including, without
limitation, any loss resulting from Originator's failure to pay any sales tax
relating to any Receivable), excluding, however:

(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c)    taxes imposed by the jurisdiction in which such Indemnified Party's
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
(either directly or indirectly) by Blue Ridge of Receivable Interests under the
Credit Agreement as a loan or loans by Blue Ridge to Buyer secured by, among
other things, the Receivables, the Related Security and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of Originator or limit the recourse of Buyer to Originator for amounts
otherwise specifically provided to be paid by Originator under the terms of this
Agreement. Without limiting the generality of the foregoing indemnification, but
subject in each case to clauses (a), (b) and (c) above, Originator shall
indemnify Buyer for Indemnified Amounts relating to or resulting from:

      (i)    any representation or warranty made by Originator (or any officers
of Originator) under or in connection with any Purchase Report, this Agreement,
any other Transaction Document or any other information or report delivered by
Originator pursuant hereto or thereto for which Buyer has not received a
Purchase Price Credit that shall have been false or incorrect when made or
deemed made;

      (ii)    the failure by Originator to comply with any applicable law, rule
or regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

      (iii)    any failure of Originator to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;

      (iv)    any products liability, personal injury or damage, suit or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;

      (v)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from delivery of electricity related to such Receivable or the
furnishing or failure to furnish such electricity;

      (vi)    the commingling of Collections of Receivables at any time with
other funds;

      (vii)    any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of the Purchase hereunder, the
ownership of the Receivables or any other investigation, litigation or
proceeding relating to Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;

      (viii)    any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

      (ix)    the exercise by the PUC of its sequestration powers under the
Competition Act in respect of Collections;

      (x)    any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Receivables and the
Collections, and all of Originator's right, title and interest in the Related
Security associated with the Receivables, in each case, free and clear of any
Adverse Claim;

      (xi)    the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of the Purchase or at any subsequent time;

      (xii)    any action or omission by Originator which reduces or impairs the
rights of Buyer with respect to any Receivable or the value of any such
Receivable;

      (xiii)    any attempt by any Person to void the Purchase hereunder under
statutory provisions or common law or equitable action; and

      (xiv)    the failure of any Receivable reflected as an Eligible Receivable
on any Purchase Report to be an Eligible Receivable at the time acquired by
Buyer.

Section 6.2    Other Costs and Expenses.

Originator shall pay to Buyer on demand all costs and out-of-pocket expenses in
connection with the preparation, execution, delivery and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder. Originator shall pay to Buyer on demand any and all costs
and expenses of Buyer, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following a
Termination Event.

Article VII



Miscellaneous

Section 7.1    Waivers and Amendments.

(a)    No failure or delay on the part of Buyer in exercising any power, right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
The rights and remedies herein provided shall be cumulative and nonexclusive of
any rights or remedies provided by law. Any waiver of this Agreement shall be
effective only in the specific instance and for the specific purpose for which
given.

(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by Originator, Buyer and Agent and, to the
extent required under the Credit Agreement, the Liquidity Banks or the Required
Liquidity Banks. Any material amendment, supplement, modification of waiver will
required satisfaction of the Rating Agency Condition.

Section 7.2    Notices.

All communications and notices provided for hereunder shall be in writing
(including bank wire, or electronic facsimile transmission or similar writing)
and shall be given to the other parties hereto at their respective addresses or
facsimile numbers set forth on the signature pages hereof or at such other
address or facsimile number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective if given by facsimile, upon the receipt
thereof, if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or if
given by any other means, when received at the address specified in this Section
7.2.

Section 7.3    Protection of Ownership Interests of Buyer.

(a)    Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer may request, to
perfect, protect or more fully evidence the interest of Buyer hereunder and the
Receivable Interests, or to enable Buyer to exercise and enforce their rights
and remedies hereunder. At any time, Buyer may, at Originator's sole cost and
expense, direct Originator to notify the Obligors of Receivables of the
ownership interests of Buyer under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Buyer or its designee.

(b)    If Originator fails to perform any of its obligations hereunder, Buyer
may (but shall not be required to) perform, or cause performance of, such
obligations, and Buyer's (or such assigns') costs and expenses incurred in
connection therewith shall be payable by Originator as provided in Section 6.2.
Originator irrevocably authorizes Buyer at any time and from time to time in the
sole discretion of Buyer, and appoints Buyer as its attorney(s)-in-fact, to act
on behalf of Originator to execute on behalf of Originator as debtor and to file
financing statements necessary or desirable in Buyer's sole discretion to
perfect and to maintain the perfection and priority of the interest of Buyer in
the Receivables and associated Related Security and Collections and to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Receivables as a financing statement in such
offices as Buyer in their sole discretion deem necessary or desirable to perfect
and to maintain the perfection and priority of Buyer's interests in the
Receivables. This appointment is coupled with an interest and is irrevocable.

(c)     (i) Originator hereby authorizes Buyer to file financing statements and
other filing or recording documents with respect to the Receivables and Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the signature or other authorization of Originator,
in such form and in such offices as Buyer reasonably determines appropriate to
perfect or maintain the perfection of the ownership or security interests of
Buyer hereunder, (ii) Originator acknowledges and agrees that it is not
authorized to, and will not, file financing statements or other filing or
recording documents with respect to the Receivables or, other than filings with
respect to any Permitted Claims, the Related Security (including any amendments
thereto, or continuation or termination statements thereof), without the express
prior written approval by the Agent (as Buyer's assignee), consenting to the
form and substance of such filing or recording document, and (iii) Originator
approves, authorizes and ratifies any filings or recordings made by or on behalf
of the Agent (as Buyer's assign) in connection with the perfection of the
ownership or security interests in favor of Buyer or the Agent (as Buyer's
assign).

Section 7.4    Confidentiality.

(a)    Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to the Agent and Blue Ridge
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that Originator and its officers and employees may disclose such
information to Originator's external accountants and attorneys and as required
by any applicable law or order of any judicial or administrative proceeding.

(b)    Anything herein to the contrary notwithstanding, Originator hereby
consents to the disclosure of any nonpublic information with respect to it to
Buyer, the Agent, the Liquidity Banks or Blue Ridge by each other, by Buyer, the
Agent, the Liquidity Banks or Blue Ridge to any prospective or actual assignee
or participant of any of them and by the Agent to any rating agency, Commercial
Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to Blue Ridge and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of the confidential nature of such information. In addition, Blue
Ridge, the Liquidity Banks and the Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).

(c)    Buyer shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to Originator, the Obligors and their
respective businesses obtained by it in connection with the due diligence
evaluations, structuring, negotiating and execution of the Transaction
Documents, and the consummation of the transactions contemplated herein and any
other activities of Buyer arising from or related to the transactions
contemplated herein provided, however, that each of Buyer and its employees and
officers shall be permitted to disclose such confidential or proprietary
information: to the Agent, Blue Ridge and the Liquidity Banks, to any
prospective or actual assignee or participant of the Agent, Blue Ridge or the
Liquidity Banks, to any rating agency, provider of a surety, guaranty or credit
or liquidity enhancement to Blue Ridge, to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, and to the extent
required pursuant to any applicable law, rule, regulation, direction, request or
order of any judicial, administrative or regulatory authority or proceedings
with competent jurisdiction (whether or not having the force or effect of law)
so long as such required disclosure is made under seal to the extent permitted
by applicable law or by rule of court or other applicable body.

Section 7.5    Bankruptcy Petition.

(a)    Originator and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of Blue Ridge, it will not institute against, or join any
other Person in instituting against, Blue Ridge any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

(b)    Originator covenants and agrees that, prior to the date that is one year
and one day after the payment in full of all outstanding Obligations of Buyer
under the Credit Agreement, it will not institute against, or join any other
Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Section 7.6    Limitation of Liability.

Except with respect to any claim arising out of the willful misconduct or gross
negligence of Blue Ridge, the Agent or any Liquidity Bank, no claim may be made
by Originator or any other Person against Blue Ridge, the Agent or any Liquidity
Bank or their respective Affiliates, directors, officers, employees, attorneys
or agents for any special, indirect, consequential or punitive damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and Originator
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

Section 7.7    CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (AND NOT THE LAW OF CONFLICTS, OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 7.8    CONSENT TO JURISDICTION.

ORIGINATOR HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT AND ORIGINATOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER TO BRING PROCEEDINGS AGAINST
ORIGINATOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ORIGINATOR AGAINST BUYER OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Section 7.9    WAIVER OF JURY TRIAL.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT
EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.

Section 7.10    Integration; Binding Effect; Survival of Terms.

(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b)    This Agreement shall be binding upon and inure to the benefit of
Originator, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). Originator may not assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of Originator. Without limiting the foregoing, Originator acknowledges
that Buyer, pursuant to the Credit Agreement, may assign to the Agent, for the
benefit of the Secured Parties, its rights, remedies, powers and privileges
hereunder and that the Agent may further assign such rights, remedies, powers
and privileges to the extent permitted in the Credit Agreement. Originator
agrees that the Agent, as the assignee of Buyer, shall, subject to the terms of
the Credit Agreement, have the right to enforce this Agreement and to exercise
directly all of Buyer's rights and remedies under this Agreement (including,
without limitation, the right to give or withhold any consents or approvals of
Buyer to be given or withheld hereunder) and Originator agrees to cooperate
fully with the Agent in the exercise of such rights and remedies. This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until
terminated in accordance with its terms; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made by
Originator pursuant to Article II; the indemnification and payment provisions of
Article VI; and Section 7.5 shall be continuing and shall survive any
termination of this Agreement.

Section 7.11    Counterparts; Severability; Section References.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to "Article," "Section," "Schedule"
or "Exhibit" shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

Section 7.12    Overdue Amounts.

Each party hereto hereby agrees to pay to the other party interest at a per
annum rate equal to the sum of the Prime Rate, plus 2% per annum with respect to
all amounts which are due and owing by such party and which are not paid on the
date that such amount first becomes due in accordance with this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, the parties hereto have caused this Receivables Sale
Agreement to be executed and delivered by their duly authorized officers as of
the date hereof.

 

PPL ELECTRIC UTILITIES CORPORATION

By:                                                  
Name:                                             
Title:                                                

     

Address:

Two North Ninth Street
Allentown, Pennsylvania 18101-1179

 

Attention:   Treasurer
Telephone:   (610)774-5987
Fax:   (610)774-5235

 

 

PPL RECEIVABLES CORPORATION

By:                                                  
Name:                                             
Title:                                                

     

Address:

c/o Christopher J. Monigle
PPL Receivables Corporation
3993 Howard Hughes Parkway
Suite 250
Las Vegas, Nevada 89109



Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in Exhibit I to the Credit Agreement (hereinafter defined).

Agent: As defined in the Preliminary Statements to the Agreement.

Agreement: The Receivables Sale Agreement, dated as of August 1, 2004, between
Originator and Buyer, as the same may be amended, restated or otherwise
modified.

Blue Ridge: As defined in the Preliminary Statements to the Agreement.

Buyer: As defined in the Preamble to the Agreement.

Calculation Period: Each calendar month or portion thereof which elapses during
the term of the Agreement. The first Calculation Period shall commence on the
date of the Purchases hereunder and the final Calculation Period shall terminate
on the Termination Date.

Credit Agreement: The meaning set forth in the Preliminary Statements to the
Agreement.

Credit and Collection Practices: Originator's credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit V hereto, as modified from time to time in accordance with
the Agreement.

Discount Factor: A percentage calculated to provide Buyer with a reasonable
return on its investment in the Receivables after taking account of the time
value of money based upon the anticipated dates of collection of the Receivables
and the cost to Buyer of financing its investment in the Receivables during such
period and the risk of nonpayment by the Obligors. Originator and Buyer may
agree from time to time to change the Discount Factor based on changes in one or
more of the items affecting the calculation thereof, provided that any change to
the Discount Factor shall take effect as of the commencement of a Calculation
Period, shall apply only prospectively and shall not affect the Purchase Price
payment made prior to the Calculation Period during which Originator and Buyer
agree to make such change.

Initial Contributed Receivables: As defined in Section 1.1.

Initial Cutoff Date: As defined in Section 1.1.

Net Worth: As of the last Business Day of each Calculation Period preceding any
date of determination, the excess, if any, of the aggregate Outstanding Balance
of the Receivables at such time, over the sum of the Aggregate Principal
outstanding at such time, plus the aggregate outstanding principal balance of
the Subordinated Loans (including any Subordinated Loan proposed to be made on
the date of determination).

Original Balance: With respect to any Receivable coming into existence after the
Initial Cutoff Date, the Outstanding Balance of such Receivable on the date it
was created.

Originator: As defined in the Preamble to the Agreement.

Originator Collateral: As defined in Section 1.7.

PPL: PPL Electric Utilities Corporation.

Purchase: The purchase pursuant to Section 1.2(a) of the Agreement by Buyer from
Originator of the Receivables and the Related Security and Collections related
thereto, together with all related rights in connection therewith.

Purchase Price: With respect to the Purchase, the aggregate price to be paid by
Buyer to Originator for such Purchase in accordance with Section 1.3 of the
Agreement for the Receivables, Collections and Related Security being sold to
Buyer, which price shall equal on any date the product of the Outstanding
Balance of such Receivables on such date, multiplied by one minus the Discount
Factor in effect on such date, minus any Purchase Price Credits to be credited
against the Purchase Price otherwise payable in accordance with Section 1.4 of
the Agreement.

Purchase Price Credit: As defined in Section 1.4.

Purchase Report: As defined in Section 1.2(b).

Receivable: All indebtedness and other obligations owed to Originator, excluding
the ITC Receivables, the Nuclear Decommissioning Receivables and the ECP
Contract Payments (at the times it arises, and before giving effect to any
transfer or conveyance under this Agreement) or Buyer (after giving effect to
the transfers under this Agreement) or in which Originator or Buyer has a
security interest or other interest, including, without limitation, any
indebtedness, obligation or interest constituting an account, payment intangible
or general intangible, arising in connection with the sale of electricity to an
Obligor by Originator, and further includes, without limitation, the obligation
to pay any Finance Charges with respect thereto. Indebtedness and other rights
and obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless or whether the account debtor or Originator treats such indebtedness,
rights or obligations as a separate payment obligation.

Related Security: With respect to any Receivable:

(i)    all security interests or liens and property subject thereto from time to
time, if any, purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements and security agreements describing any collateral securing
such Receivable,

(ii)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iii)    all Contracts associated with such Receivable,

(iv)    all Records related to such Receivable, and

(v)    all proceeds of any of the foregoing.

Required Capital Amount: As of any date of determination, an amount equal to the
greater of 3% of the Borrowing Limit under the Credit Agreement, and the product
of 1.5 times the product of the Default Ratio times the Default Horizon Ratio,
each as determined from the most recent Monthly Report received from the
Servicer under the Credit Agreement, and the Outstanding Balance of all
Receivables as of such date, as determined from the most recent Monthly Report
received from the Servicer under the Credit Agreement.

Subordinated Loan: As defined in Section 1.3(a)(ii) of the Agreement.

Subordinated Note: A promissory note in substantially the form of Exhibit VI
hereto as more fully described in Section 1.3 of the Agreement, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

Termination Date: The earliest to occur of the Facility Termination Date (as
defined in the Credit Agreement), the Business Day immediately prior to the
occurrence of a Termination Event set forth in Section 5.1(d), the Business Day
specified in a written notice from Buyer to Originator following the occurrence
of any other Termination Event, and the date which is 10 Business Days after
Buyer's receipt of written notice from Originator that it wishes to terminate
the facility evidenced by this Agreement.

Termination Event: As defined in Section 5.1 of the Agreement.

Unmatured Termination Event: An event which, with the passage of time or the
giving of notice, or both, would constitute a Termination Event.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

 

 